      Case 7:19-cv-00411 Document 36 Filed on 01/27/20 in TXSD Page 1 of 8



                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION


NORTH AMERICAN BUTTERFLY                  §
ASSOCIATION d/b/d THE                     §
NATIONAL BUTTERFLY CENTER,                §
AND MARIANNA TREVINO                      §
       Plaintiffs                         §
                                          §
                                          §       CIVIL ACTION NO. 7:19-cv-00411
VS.                                       §
                                          §
                                          §
NEUHAUS & SONS, LLC, BRIAN                §
KOLFAGE, AND WE BUILD THE                 §
WALL INC. et al                           §
     Defendants                           §




                   JOINT DISCOVERY/CASE MANAGEMENT PLAN
                               UNDER FRCP 26(F)

1.     State when and in what manner the parties conferred as required by Rule
       26(f), and identify the counsel and/or parties who participated in the
       conference.

       Counsel for the parties conferred by telephonic conference call on January 22,
       2020. Participating in the telephonic conference call were

        A.    Plaintiff North American Butterfly Association and Plaintiff Marianna Trevino
        Wright’s counsel Javier Pena of the law firm Pena and Vela, P.L.L.C., 203 South
        10th Street, Edinburg, Texas 78539, Phone (956) 383-0751;

        B.   Defendant Neuhaus & Sons, LLC’s counsel Lance Alan Kirby of the law firm
        Jones Galligan Key & Lozano, LLP, 2300 W Pike Blvd, Suite 300, Weslaco, TX
        78596, Phone (956) 968-5402;


        C.     Defendant We Build the Wall, Inc.’s counsel David George Oliveira of the
        law firm Roerig Oliveira and Fisher, 10255 N 10th Street, McAllen, Texas 78504,



                                              1
     Case 7:19-cv-00411 Document 36 Filed on 01/27/20 in TXSD Page 2 of 8



       Phone(956) 393-6300; and


       D.    Defendant Fisher Sand and Gravel Co. and Defendant Fisher Industries’
       counsel Mark Joseph Courtois of the law firm Funderburk Funderburk Courtois,
       LLP, 2777 Allen Parkway, Suite 1000, Houston, TX 77019, Phone (713) 620-
       7226.


       E.    Defendant Brian Kolfage has not been served as of this time.


2.    List by case number and court any cases related to this one that are
      pending in any state or federal court and describe how they are related.

      Civil Action No. 7:19-cv-00403; United States of America vs. We Build the Wall,
      Inc., et al. in the United States District Court for the Southern District of Texas,
      McAllen Division.

      At the request of the International Boundary and Water Commission (USIBWC),
      the United States of America as Plaintiff filed a Complaint for Injunctive Relief
      against Defendants Fisher Industries, Fisher Sand and Gravel Co., and Neuhaus
      & Sons, LLC. relating to the same property at issue in this case filed by the North
      American Butterfly Association property. In both cases, plaintiffs sought injunctive
      relief to prevent the continued construction of the border fence on Defendant’s
      private property. The Complaint for Injunctive Relief was filed by the United States
      based upon allegations that pursuant to a treaty with Mexico, the government is
      required to approve all construction projects in the Flood Plain of the Rio Grande
      border with Mexico. Through its approval process, the USIBWC determines
      whether the construction is acceptable. After the expiration of an agreed
      Temporary Restraining Order, the Court denied without prejudice the
      government’s request for a Preliminary Injunction.

      Plaintiffs contends that no sufficient relationship exists with the above referenced
      case that would warrant the Court’s exercise of federal jurisdiction over this matter.

3.    Briefly describe what this case is about.

      In this case, Plaintiffs North American Butterfly Association and Marianna Trevino
      asked for injunctive relief alleging that the private border fence being built on the
      Neuhaus property will cause damages to the National Butterfly Center located
      upstream of the Neuhaus property. The request for injunctive relief was heard by
      the Court and denied on January 9, 2020. Plaintiffs contend and allege a state law
      nuisance claim. Plaintiffs also contend and alleged state law defamation and
      business disparagement claims against Defendants arising out of fund-raising
      twitter statements allegedly made by Brian Kolfage or We Build the Wall on social
      media to raise money for the private border wall in question. Defendant We Build


                                            2
      Case 7:19-cv-00411 Document 36 Filed on 01/27/20 in TXSD Page 3 of 8



       the Wall has indicated that if this matter is not dismissed on the pending motions,
       it anticipates it will file counterclaims as a result of statements made by Plaintiffs.

4.     Specify the allegation of federal jurisdiction.

       Plaintiffs deny federal jurisdiction exist in this matter. Defendants contend that
       removal under federal jurisdiction pursuant to 28 USCA § 1331 federal question
       based upon the allegations made by plaintiffs, the treaties in place and in light of
       USIBWC’s claim of preeminent and exclusive jurisdiction over construction in the
       flood plain of the Rio Grande River. One or more Defendants also contend that
       diversity jurisdiction exists in this matter based on the citizenship of the parties and
       the fraudulent joinder of Marianne Trevino as a plaintiff in this matter.

5.     Name the parties who disagree with the jurisdictional allegations and state
       their reasons.

       Plaintiffs disagree and have filed a Motion to Remand claiming that only state law
       claims have been pled in this matter and there are no related federal questions.

6.     List anticipated additional parties that should be included, when they can
       be added, and by which parties desire their inclusion.

       TGR Construction, Inc. (“TGR”) is the actual company which has taken an interest
       in the property at issue, and is in charge of the construction of the border fence on
       the Neuhaus property, and should be added as a party in place of Fisher Sand &
       Gravel Co. and Fisher Industries. TGR is a subsidiary of Fisher Sand & Gravel
       Co.

7.     List anticipated interventions.
       No interventions are anticipated.

8.     Describe any class-action issues.
       There are no class-action issues.

9.     State whether each party represents that it has made the initial disclosures
       required by FRCP 26(a). If not, describe the arrangements that have been
       made to complete such disclosures.

       A significant amount of information has been exchanged by the parties as a part
       of the earlier ancillary proceedings relating to the denial without prejudice of
       Plaintiffs request for a preliminary injunction. The parties anticipate that initial
       disclosures can be completed and exchanged by February 17, 2020.

10.    Describe the discovery plan agreed by the parties by stating:

       A.     What changes should be made in the timing, form or requirement for
              disclosures under Rule 26(a).


                                              3
Case 7:19-cv-00411 Document 36 Filed on 01/27/20 in TXSD Page 4 of 8




       The parties are agreeing to be make disclosures by February 17, 2020.
       Otherwise, no other changes.

 B.    When and to whom the plaintiff anticipates it may send
       interrogatories.


       Plaintiff anticipates it will send discovery to each of the Defendants.

 C.    When and to whom the defendant anticipates it may send
       interrogatories.

       Should Defendants’ Motion to Dismiss be denied, Defendants anticipate
       they will send written discovery to each Plaintiff.

 D.    Of whom and by when the plaintiff anticipates taking oral
       depositions.

       Plaintiff anticipates taking the depositions of:

       1.   Lance Neuhaus
       2.   Tommy Fischer
       3.   Brian Kolfage
       4.   Mike Furey (aka “Foreman Mike”)
       5.   Any fact and expert witnesses identified by Defendants

 E.    Of whom and by when the defendant anticipates taking oral
       depositions.

       Should Defendants’ Motion to Dismiss be denied, Defendants anticipate
       taking the depositions of Marianna Trevino, representatives of the North
       American Butterfly Association, any fact witnesses identified by Plaintiffs,
       and any experts identified by Plaintiffs

 F.    When the plaintiff (or the party with the burden of proof on an issue)
       will be able to designate experts and provide the reports required by
       Rule 26(a)(2)(B), and when the opposing party will be able to
       designate responsive experts and provide their reports.

       Plaintiff anticipate they can designate experts and provide reports by
       June 15, 2020.

 G.    List expert depositions the plaintiff (or the party with the burden of
       proof on an issue) anticipates taking and their anticipated
       completion date. See Rule 26(a)(2)(B) (expert report).



                                       4
      Case 7:19-cv-00411 Document 36 Filed on 01/27/20 in TXSD Page 5 of 8



             Plaintiffs anticipate they will take the deposition of any Defense
             designated expert which Plaintiffs anticipate can be completed by
             September 28, 2020.

       H.    List expert depositions the opposing party anticipates taking and
             their anticipated completion date. See Rule 26(a)(2)(B) (expert
             report).

             Defendants anticipate they will take the deposition of any expert
             designated by Plaintiffs.

11.    If the parties are not agreed on a part of the discovery plan, describe the
       separate views and proposals of each party.

       The parties are in agreement on the plan as set forth herein.

12.    Specify the discovery beyond initial disclosures that has been undertaken
       to date.

       No formal discovery has been conducted to date. Although documents relating
       to water modeling and lease documents have been provided to Plaintiffs by the
       Defendants.

13.    State the date the planned discovery can reasonably be completed.

       The parties anticipate that the planned discovery can be completed by
       September 28, 2020.

14.    Describe the possibilities for a prompt settlement or resolution of the case
       that were discussed in your Rule 26(f) meeting.

       Given the ongoing status of project approval by the USIBWC at this time, it is
       hopeful that once that issue is resolved, a prompt settlement or resolution of the
       issues related to the border fence can be resolved at any early stage.

15.    Describe what each party has done or agreed to do to bring about a prompt
       resolution.

       The parties have engaged in open and productive discussions about the prompt
       resolution of the claims at issue in this case, and plan to continue to engage in
       such discussions as this matter progresses.

16.    From the attorneys' discussion with the client, state the alternative dispute
       resolution techniques that are reasonably suitable, and state when such a
       technique may be effectively used in this case.



                                            5
      Case 7:19-cv-00411 Document 36 Filed on 01/27/20 in TXSD Page 6 of 8



       If this matter is not resolved before the end of the discovery period, the parties
       agree to participate in mediation.


17.    Magistrate judges may now hear jury and non-jury trials. Indicate the
       parties' joint position on a trial before a magistrate judge.

       The Parties are opposed to a trial before a magistrate judge.

18.    State whether a jury demand has been made and if it was made on time.

       There has been no demand for a jury.

19.    Specify the number of hours it will take to present the evidence in this
       case.

       The length of time for this matter will depend on what claims are still active at the
       time of trial. If there are claims related to construction of the border fence still
       pending at the time of trial, there will be a need for expert testimony on all sides.
       If the only claim pending are claims relating to defamation, then the presentation
       of evidence will likely take no more than 32 hours.

20.    List pending motions that could be ruled on at the initial pretrial and
       scheduling conference.

       Plaintiffs’ Motion to Remand

       Defendant WBTW 12(b)(1) and 12(b)(6) Motions to Dismiss

21.    List other motions pending.

       Fisher Defendants First Amended 12(b)(6) Motion to Dismiss

       Neuhaus & Sons, LLC Motion to Dismiss

22.    Indicate other matters peculiar to this case, including discovery, that
       deserve the special attention of the court at the conference.

       Defendants contend that here is the possibility that discovery in this case,
       especially the content and timing of discovery, may be affected by the content and
       timing of discovery in the related case. United States vs. We Build the Wall, et al.,
       7:19-cv-00403, United States District Court for the Southern District of Texas,
       McAllen Division. Plaintiffs disagree with this contention.

23.    List the names, bar numbers, addresses and telephone numbers of all
       counsel.



                                             6
Case 7:19-cv-00411 Document 36 Filed on 01/27/20 in TXSD Page 7 of 8



 A.    Counsel for Plaintiff(s) North American Butterfly Association and
       Marianna Trevino:

       JAVIER PENA
       State Bar No. 24005092
       REBECCA VELA
       State Bar No. 24008207
       PENA AND VELA, P.L.L.C.
       203 South 10th Street
       Edinburg, Texas 78539
       Phone: (956) 383-0751
       Fax: (956) 383-5980
       Email: office@penavelalaw.com

 B.    Counsel for Defendant Neuhaus & Sons, LLC:
       LANCE A. KIRBY
       JONES, GALLIGAN, KEY & LOZANO, L.L.P.
       Texas Bar No. 00794096
       2300 West Pike Boulevard, Suite 300
       Weslaco, Texas 78596
       (956) 968-5402
       (956) 969-9402 Fax
       Email: lakirby@jgkl.com

 C.    Counsel for Defendant We Build the Wall, Inc.:
       David G. Oliveira
       David George Oliveira
       Texas Bar No. 15254675
       10255 N 10th Street
       McAllen, Texas 78504
       Telephone: (956) 393-6300
       Facsimile: (956) 386-1625
       Email: doliveira@rofllp.com

       Thomas G. Haskins, Jr.
       BARNES & THORNBURG LLP
       Texas Bar No. 24087681
       2121 North Pearl Street, Suite 700
       Dallas, Texas 75201
       Telephone: (214) 258-4200
       Facsimile: (214) 258-4199
       Email: thaskins@btlaw.com


 D.    Counsel for Fisher Industries and Fisher Sand & Gravel Co.



                                     7
     Case 7:19-cv-00411 Document 36 Filed on 01/27/20 in TXSD Page 8 of 8



             Mark J. Courtois
             FUNDERBURK FUNDERBURK COURTOIS, LLP
             Texas Bar No. 04897650
             Email: mjcourtois@ffllp.com
             Direct: 713-620-7226
             2777 Allen Parkway, Suite 1000
             Houston, Texas 77019
             (713) 526-1801
             (713) 526-2708 - FAX




                                       Respectfully submitted,




       /s/ Javier Pena*                             Date: 1/27/20
Javier Pena
Counsel for Plaintiffs
North American Butterfly Association
and Marianna Trevino

      /s/ Lance Kirby”                              Date: 1/27/20
Lance Kirby
Counsel for Defendant
Neuhaus & Sons, LLC

      /s/ David Oliveira*                           Date: 1/27/20
David G. Oliveira
Counsel for Defendant
We Build the Wall, Inc.

       /s/ Mark Courtois                            Date: 1/27/20
Mark J. Courtois
Counsel for Defendants
Fisher Industries and
Fisher Sand & Gravel, Co.




*Signed by permission by MJC



                                         8
